UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

LONNIE DIGGS,

                               Plaintiff,          17 Civ. 1127 (VEC) (HBP)
     -against-
                                                  OPINION
THE CITY OF NEW YORK, et al.,                     AND ORDER

                               Defendants.

-----------------------------------x


           PITMAN, United States Magistrate Judge:


           By an application dated February 1, 2019, plaintiff

Lonnie Diggs seeks the appointment of pro bono counsel (Docket

Item· ("D.I.   11
                    )   48).   For the reasons set forth below, plaintiff's

motion is granted.

           This is a civil rights action brought pursuant to 42

U.S.C. § 1983.            Plaintiff was formerly a pretrial detainee in the

custody of the New York City Department of Correction ("DOC")

from 2013 until his transfer to state custody in 2018.              According

to the amended complaint, plaintiff suffers from a number of

maladies, including paralysis in the bottom half of a leg, drop

foot, a partial foot, osteoarthritis in both hips, an unspecified

heart condition, an unspecified mental condition, sleep apnea,

asthma and Barrett's esophagus with dysplasia.             Fairly read, the

amended complaint alleges that plaintiff is either confined to a

wheelchair or has a limited ability to walk.             The amended

complaint contains a number of disturbing allegations concerning
plaintiff's treatment while in DOC custody.   Among other things,

plaintiff alleges that he was not provided with help handling

"scalding hot" food trays and that, as a result, he suffered

burns to his thighs and genital area.   He also alleges that he

was housed in a facility that lacked adequate wheelchair

accessible toilet facilities and that, as a result, he urinated

on himself "numerous times" and defecated on himself twice while

awaiting access to the toilet.   Plaintiff alleges that the latter

incidents were a source of amusement to corrections officers who

"laughed [at] and humiliated plaintiff."   Plaintiff claims that

as a result of his sleep apnea, he needed a cpap machine but was

not provided with one for many years.   He further alleges that

when he was provided with cpap machine, the filter was

confiscated with the explanation that it could be used to

manufacture of illicit alcoholic beverages.   Plaintiff alleges

that his special footwear was confiscated with the result that he

could not use the shower.   Perhaps the most troubling allegation

is set forth in paragraph 30 of the amended complaint:

               30.   In 2017, defendant Captain Nickles ordered
          another corrections officer to drag plaintiff out of
          his bed. The C.O. following orders of defendant
          Nickles slammed plaintiff to the floor.    Defendant
          Nickles then states Mr. Diggs "looked like a fish out
          of water flapping" on the floor.   This was abuse by
          defendants.   Plaintiff got no infraction.

Plaintiff also alleges that at some unspecified point in time,

his wheelchair was taken from him, he was given a cane that was


                                 2
too short for him to use and that as a result other inmates had

to pull him around on a blanket.

           The factors to be considered in ruling on a motion for

pro bono counsel are well settled and include "the merits of

plaintiff's case, the plaintiff's ability to pay for private

counsel,   [plaintiff's] efforts to obtain a lawyer, the availabil-

ity of counsel, and the plaintiff's ability to gather the facts

and deal with the issues if unassisted by counsel."      Cooper v. A.

Sargenti Co., 877 F.2d 170, 172    (2d Cir. 1989).   Of these,   "[t]he

factor which command[s] the most attention [is] the merits."

Id.; accord Odom v. Sielaff, 90 Civ. 7659 (DAB), 1996 WL 208203

(S.D.N.Y. Apr. 26, 1996)   (Batts, J.); see Berry v. Kerik, 366

F.3d 85, 88   (2d Cir. 2003).   As noted fifteen years ago by the

Court of Appeals:

           Courts do not perform a useful service if they appoint
           a volunteer lawyer to a case which a private lawyer
           would not take if it were brought to his or her atten-
           tion. Nor do courts perform a socially justified
           function when they request the services of a volunteer
           lawyer for a meritless case that no lawyer would take
           were the plaintiff not indigent.

Cooper v. A. Sargenti Co., supra, 877 F.2d at 174; see also

Hendricks v. Coughlin, 114 F. 3d 390, 392   (2d Cir. 1997)   ("'In

deciding whether to appoint counsel .        the district judge

should first determine whether the indigent's position seems

likely to be of substance.'").




                                   3
          The Court of Appeals for the Second Circuit has

          stated in various ways the applicable standard for
          assessing the merits of a prose litigant's claim.   In
          Hodge [v. Police Officers, 802 F.2d 58 (2d Cir. 1986)],
          [the court] noted that "[e]ven where the claim is not
          frivolous, counsel is often unwarranted where the
          indigent's chances of success are extremely slim," and
          advised that a district judge should determine whether
          the prose litigant's "position seems likely to be of
          substance," or showed "some chance of success." Hodge,
          802 F.2d at 60-61 (internal quotation marks and cita-
          tion omitted).  In Cooper v. A. Sargenti Co., [the
          court] reiterated the importance of requiring indigent
          litigants seeking appointed counsel "to first pass the
          test of likely merit." 877 F.2d 170, 173 (2d Cir.
          1989) (per curiam).

Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 204

(2d Cir. 2003).

          Given that he commenced this action in forma pauperis

it appears that plaintiff lacks the funds to retain counsel.         He

also alleges in his application that he has contacted several

attorneys and gotten no response.         In addition, from my review of

his papers, it is obvious that plaintiff is not trained in the

law and between that fact, his physical disabilities and his

incarceration, he would have substantial difficulties in litigat-

ing this case on his own.     All of which brings me to the most

important factor      the merits.       In their pending motion to

dismiss, defendants cite a number of deficiencies in the amended

complaint such as (1) the lack of detail regarding dates and

persons involved,   (2)   the lack of clarity concerning plaintiff's

use of inmate grievance procedures,        (3) with the exception of the


                                    4
alleged burns to his thighs and groin area, the lack of allega-

tions of physical injury and (4) the lack of factual allegations

establishing a municipal custom or policy.       Some of defendants'

arguments appear to have weight.       It is, however, impossible to

determine whether the apparent deficiencies in the amended

complaint are the result of plaintiff's lack of legal training

that could be remedied by an attorney familiar with the pleading

requirements of Section 1983.    Plaintiff is alleging instances of

serious mistreatment; I conclude that he is at least alleged

enough to warrant the appointment of pro bono counsel.

     Accordingly, plaintiff's motion for the appointment of

counsel is granted,    The Court's Pro Se Office is respectfully

requested to seek pro bono counsel to represent plaintiff in this

matter.    The Clerk of the Court is requested to mark Docket Item

48 closed.

Dated:    New York, New York
          June 4, 2019

                                       SO ORDERED




                                       HENRY PITMAN
                                       United States Magistrate Judge

Copies transmitted to:

Mr. Lonnie Diggs
DIN 18-A-2629
62 Bare Hill Road
P.O. Box 10
Malone, New York 12953-0010

                                   5
Copy transmitted to:

Counsel for Defendants




                         6
